ICJ_094_LandMaritimeBoundary_CMR_NGA_1996-01-10_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA FRONTIÈRE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGÉRIA

(CAMEROUN c. NIGÉRIA)

ORDONNANCE DU 10 JANVIER 1996

1996

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON r. NIGERIA)

ORDER OF 10 JANUARY 1996
Mode officiel de citation:

Frontière terrestre et maritime entre le Cameroun et le Nigéria,
ordonnance du 10 janvier 1996, C.1.J. Recueil 1996, p. 3

Official citation:

Land and Maritime Boundary between Cameroon and Nigeria,
Order of 10 January 1996, 1.C.J. Reports 1996, p. 3

 

N° de vente:
ISSN 0074-4441 Sales number 672
ISBN 92-1-070735-4

 

 

 
COUR INTERNATIONALE DE JUSTICE

1996 ANNÉE 1996
10 janvier
Rôle général
n° 94 10 janvier 1996

AFFAIRE DE LA FRONTIÈRE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGÉRIA

(CAMEROUN c. NIGÉRIA)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les articles 31 et 79 de son Régle-
ment,

Vu l'ordonnance du 16 juin 1994 par laquelle Ja Cour a fixé au 16 mars
1995 et au 18 décembre 1995 les dates d’expiration des délais pour le
dépôt, respectivement, d’un mémoire de la République du Cameroun et
d’un contre-mémoire de la République fédérale du Nigéria;

Considérant que, le 13 décembre 1995, le Nigéria a déposé certaines
exceptions préliminaires à la compétence de la Cour et à la recevabilité
des demandes du Cameroun;

Considérant qu’en conséquence, en vertu des dispositions du para-
graphe 3 de l’article 79 du Règlement de la Cour, la procédure sur le fond
est suspendue et qu’il échet de fixer un délai dans lequel la Partie adverse
pourra présenter un exposé écrit contenant ses observations et conclu-
sions sur les exceptions préliminaires;

Considérant qu’au cours d’une réunion que le Président de la Cour a
tenue avec les agents des Parties le 10 janvier 1996 le Cameroun a
demandé qu’un délai d'environ cinq mois à compter du dépôt des excep-
tions préliminaires soit fixé pour la présentation de cet exposé écrit, et
que le Nigéria a donné son accord;

Compte tenu des vues des Parties,
4 FRONTIÈRE TERRESTRE ET MARITIME (ORDONNANCE 10 I 96)

Fixe au 15 mai 1996 la date d’expiration du délai dans lequel la Répu-
blique du Cameroun pourra présenter un exposé écrit contenant ses
observations et conclusions sur les exceptions préliminaires soulevées par
la République fédérale du Nigéria;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le dix janvier mil neuf cent quatre-vingt-seize, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République du
Cameroun et au Gouvernement de la République fédérale du Nigéria.

Le Président,
(Signé) Mohammed BEDJAOUI.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
